Citation Nr: 0029764	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  94-36 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from August 1960 to October 
1960.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1991 
determination by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Regional Office (RO) in Cleveland, Ohio, which determined 
that the veteran was not entitled to vocational training 
under Chapter 31, although he was eligible for a program of 
Employment Services.  In December 1997, the Board remanded 
the case to the RO for additional development and to accord 
due process.  The directed development was accomplished to 
the extent possible.  The VR&C Division, in a subsequent 
adjudicative action issued in March 2000, again determined 
that the veteran had an employment handicap, that he was 
entitled to services, but that these services were not 
vocational training but were instead comprehensive employment 
services.  The case is again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran completed three vocational counseling 
sessions and thus completed the Initial Evaluation Process in 
1991 but declined additional counseling and also declined 
employment assistance service in October 1991.  

2.  College level training is not demonstrated to be 
necessary to offset a disadvantage due to the veteran's 
disabilities, or to enable him to obtain suitable employment.

3.  Comprehensive employment services will provide the 
veteran adequate vocational rehabilitation given his 
educational and occupational background.  

4.  The veteran has not indicated a willingness to 
satisfactorily cooperate with VA's rehabilitation services to 
obtain and maintain suitable employment in the field of 
engineering/management, in which he has past experience and 
an educational background; he seeks to pursue a Masters 
degree in special education and become a special education 
teacher.  


CONCLUSION OF LAW

The criteria for vocational rehabilitation training under 
Chapter 31 have not been met.  38 U.S.C.A. §§ 3102, 3104, 
3106, 3111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 21.40, 
21.47, 21.50, 21.51, 21.52, 21.53, 21.194, 21.362, 21.364 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to additional 
Chapter 31 benefits.  He seeks authorization to obtain a 
Masters degree in special education.  In particular, he 
contends that the VR&C decision not to authorize education 
benefits is not proper because he cannot obtain a job in his 
previous field of expertise and he is aware of the need for 
teachers of special education in his area.  

By a rating decision issued in December 1981, the veteran was 
awarded service connection for lumbosacral strain, evaluated 
as 20 percent disabling, and for hearing loss, tinnitus, 
residuals of fracture of the right fourth and the right fifth 
metacarpal, hemorrhoids, cholecystectomy, and right shoulder 
condition, each evaluated as noncompensable or 0 percent 
disabling.  The combined disability rating was 20 percent.  A 
January 1984 rating action increased the veteran's 
lumbosacral strain rating to 40 percent, bringing his 
combined disability rating to 40 percent.  In October 1991, 
the RO granted a 10 percent disability rating for tinnitus, 
which brought the combined rating to 50 percent, effective 
from October 1991.  

A veteran who has a service-connected disability rated at 20 
percent or more who has an employment handicap is entitled to 
a program of rehabilitation services under 38 U.S.C. Chapter 
31.  38 C.F.R. § 21.40.  An initial evaluation is required to 
determine the existence of an employment handicap and to 
determine the veteran's eligibility for services.  The 
purposes of vocational rehabilitation include to evaluate and 
improve the veteran's ability to achieve a vocational goal 
and to qualify him for suitable employment.  38 C.F.R. 
§ 21.70.  A veteran is eligible for employment services if he 
is employable in a suitable occupation.  38 C.F.R. 
§ 21.47(a)(3).  In this case, the RO determined that the 
veteran was eligible for services, but limited those services 
to employment assistance based on its findings that the 
veteran had the ability to obtain suitable employment.  The 
veteran essentially challenges this limitation.  

The evidence of record establishes that veteran reported for 
an initial Chapter 31 counseling appointment in June 1991.  
There was no record of any nonservice-connected medical 
disability, nor did the veteran report any other disability.  
It was noted that the veteran retired from the military after 
20 years.  His rank at retirement was Lieutenant Colonel.  He 
has a Bachelor's degree in mechanical engineering, as well as 
an extensive work history in the field of 
engineering/management.  He was, at the time of the 
counseling session, enrolled in a Bachelor's degree program 
for special education, and wanted to obtain a Master's degree 
in that field.  The veteran reported that he worked as a 
program manager for General Electric following service, but 
left the company after seven years during a massive layoff.  
He then worked for Cinpac company as a mechanic, which was a 
substantial pay cut.  He left that job to pursue his career 
in education.  

Two additional counseling sessions were held in 1991.  Issues 
of the initial evaluation process were finalized in an 
October 1991 record.  The veteran reported a primary interest 
in the pursuit of higher education and a disinterest in 
pursuing employment at the present time.  He indicated that 
he was not interested in full time or part time employment as 
a means of supplementing his income while attending school.  
The summary determination of need found that, per 38 C.F.R. 
§ 21.51, the veteran did have disability affecting his 
ability to get a job, that he did have competitive job 
skills, that he did need assistance in securing a job, but 
that there was not a serious employment given his 
demonstrated stable adjustment in work and educational 
involvement.  The veteran indicated that he was not 
interested in employment services and would pursue an appeal.  
In an addendum, he also indicated that he had recently been 
to mental health counseling.  

The veteran submitted a notice of disagreement with the RO's 
determination.  In the December 1991 Statement of the Case, 
the veteran was notified of the decision that he had adequate 
training and was employable, and that he had been found 
eligible for a program of employment services but not 
eligible for training.  

In December 1997, the Board remanded the case for compliance 
with new law relevant to claims under 38 C.F.R. § 21.51, 
filed prior to October 9, 1996.  In Davenport v. Brown, 7 
Vet. App. 476 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that the conditions contributing 
to an employment handicap did not have to be service-
connected.  Davenport was essentially reversed in 1996 when 
Congress restored, through legislation, the need for a causal 
nexus between an employment handicap and service-connected 
disability.  See Veterans Improvement Act of 1996, Pub. L. 
No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).  Claims filed 
prior to October 9, 1996, such as the veteran's, were subject 
to the more liberal Davenport criteria.  Thus, the case was 
returned to the RO for the veteran to identify all 
disabilities which interfere with his ability to work, and 
for the RO to consider his claim, in light of Davenport.  

Following the remand, the RO undertook the requested 
development.  The veteran reported counseling for depression.  
Records show that he underwent initial evaluation for 
depression in January and March 1995 at a private facility.  
These records reflect that the veteran had gone back to 
school to obtain his degree in special education.  

In March 2000, the RO reported its decision that the request 
for vocational training remained denied.  The RO found that 
the veteran had an employment handicap and was in need of 
vocational rehabilitation service, and noted that the issue 
in this case was whether the veteran needed additional 
training to become suitably employed.  It reiterated the 
findings of the 1991 decision and noted that the veteran was 
deemed to be in need of comprehensive employment assistance 
services but not additional education.  The basis for the 
determination was again the veteran's prior education, 
including a Bachelor's degree and a Master's degree in 
business administration, 20 years of experience in the Air 
Force and nine years of management experience.  The RO noted 
that the veteran declined the proffered comprehensive 
employment services.  It continued the original determination 
that the veteran had an employment handicap and was in need 
of vocational rehabilitation services.  It indicated that the 
services deemed necessary were still comprehensive employment 
assistance services rather than additional education.  

As noted, a person is entitled to a rehabilitation program 
under Chapter 31 if that person is a veteran with a service-
connected disability compensable at the rate of 20 percent 
and that person is determined by the VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The term "employment 
handicap" means an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  

In this case, the veteran was found to have an employment 
handicap as a result of his service-connected disabilities, 
and has been provided with the offer of comprehensive 
employment services.  The veteran urges that he continues to 
have an employment handicap as defined in 38 C.F.R. § 21.51.  
The Board does not disagree, but it does find the services 
offered to the veteran suitable in light of his education and 
work experiences.  The finding of employment handicap has 
been made.  The Board concurs in the assessment of the RO 
that the evidence presented does not indicate that the 
veteran meets the criteria for a finding of a serious 
employment handicap as defined in 38 C.F.R. § 21.52.  
Further, although the veteran has urged that depression 
contributes to his employment handicap, he has presented only 
evidence of minimal evaluation for this condition and no 
ongoing treatment has been demonstrated by the medical 
evidence.  

A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362.  The successful 
development and implementation of a program of rehabilitation 
services require the full and effective participation of the 
veteran in the rehabilitation process.  The veteran is 
responsible for satisfactory conduct and cooperation in 
developing and implementing a program of rehabilitation 
services under Chapter 31.  The staff is responsible for 
insuring satisfactory conduct and cooperation on the 
veteran's part.  38 C.F.R. § 21.362(a).

VA shall make a reasonable effort to inform the veteran and 
assure his or her understanding of the services and 
assistance which may be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation and conduct and to 
cope with problems directly related to the rehabilitation 
process, especially counseling services.  38 C.F.R. § 
21.362(b).

A veteran requesting or being provided services under Chapter 
31 must cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan and seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan.  38 C.F.R. § 21.362(c).

Upon completion of the veteran's final counseling session, he 
was determined to be eligible for employment services in 
October 1991.  He was specifically informed that he was not 
entitled to vocational training under Chapter 31 because his 
education and work experience qualified him for suitable 
employment.  No subsequent steps in the vocational 
rehabilitation process were taken, and the veteran declined 
to commence employment services.  

VA regulations provide that the term 'vocational 
rehabilitation program' includes services needed for the 
accomplishment of the purposes of 38 U.S.C. Chapter 31, and 
can be in the form of counseling, educational, vocational 
and/or employment services as are determined by the VA to be 
needed.  38 C.F.R. § 21.35 (i).  

While the veteran has asserted that there are more 
opportunities available for an individual with a degree in 
special education, the evidence is not persuasive that the 
counseling psychologist's decision was in error.  It is clear 
that the veteran's education and work experience were found 
to be factors which precluded a finding that training was 
necessary to achieve vocational rehabilitation for the 
veteran.  Jobs were identified in his acceptable salary 
range, although they were offering salaries considerably 
lower that the veteran's previous top salaries.  The record 
is also clear in that the veteran was laid off because of 
company cut backs and not due to any educational or training 
deficits.  However, it is uncontroverted that the veteran 
does not desire the services offered.  He seeks educational 
benefits to allow him to pursue another career.  

As to the matter of whether the veteran's current degree of 
education and training is adequate to allow him to obtain and 
maintain suitable employment, the veteran's concerns in that 
regard were carefully and thoroughly addressed by the 
counseling psychologist, VRS and other VA staff who reviewed 
this matter.  Those individuals determined that the veteran 
would be able to obtain and maintain suitable employment if 
he utilized the professional placement services offered to 
him through VA's Chapter 31 program. 

In this case, the veteran has obtained substantial higher 
education.  The Board acknowledges the veteran's assertions 
that a bachelor's degree in special education may make more 
employment opportunities available in the veteran's locality.  
However, it is clear from the record that the veteran was 
advised that employment opportunities in his 
management/engineering field were feasible in his locality.  
The VA provided outside vocational counseling and made 
findings as to the availability of jobs in the veteran's area 
of expertise.  The Board finds that the argument that he 
could not find suitable employment is not persuasive to 
support a determination that the RO's denial of the claim of 
entitlement to Chapter 31 benefits in the form of educational 
benefits is improper. 

Moreover, although the veteran asserts that the RO only 
considered evidence of record in 1991 and did not consider 
new evidence obtained subsequent to the Board remand, a 
careful reading of the March 2000 Supplemental Statement of 
the Case in conjunction with the rest of the file persuades 
the Board that all evidence was considered.  Furthermore, the 
RO notes that the veteran still has an employment handicap, 
as pointed out by the RO in March 2000.  The RO was correct 
in identifying that the veteran's primary contention was the 
type of vocational rehabilitation offered.  The Board finds 
that the services offered to the veteran were appropriate 
under the facts of this case.  

The Board concludes that the denial of vocational 
rehabilitation benefits, other than employment services, 
under Chapter 31 requirements is proper in this case.  The 
preponderance of the evidence is against the veteran's claim, 
and the provisions regarding reasonable doubt are not for 
application.


ORDER

The claim for vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 8 -


